Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon fish nets similar in use to cotton fish nets and following the principles set forth in United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), the items marked “A” were held dutiable at 30 percent under the provision in paragraph 923, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for cotton fishing nets, valued at 50 cents or more per pound, and the items marked “B” at 40 percent ad valorem under said paragraph of the act as cotton fishing nets, not valued at 50 cents or more per pound.